In an accounting proceeding, the appeal is from an order of the Surrogate’s Court, Queens County (Laurino, S.), dated December 11, 1985, which, inter alia, directed that the executor pay part of the attorney’s and accountant’s fees from his commission.
*781Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances herein, the court did not improvidently exercise its discretion when it set aside a settlement of the estate by agreement and ordered that the executor pay a part of the attorney’s and accountant’s fees from his statutory commission (SCPA 2110, 2307; Matter of Schaich, 55 AD2d 914; Matter of Marri, 79 Misc 2d 990). The reimbursed payments were properly determined to be for performance of duties which the executor was legally bound to perform. Thompson, J. P., Niehoff, Kunzeman and Spatt, JJ., concur.